James R. Cooper, Judge, concurring. I concur in the result reached by the majority, but not in its reasoning. The reason I concur in the result is that the appellant did not object to the sentence imposed below on the grounds that it was not an authorized disposition under Arkansas law. He has, however, marginally raised the point before this Court by arguing that the appellant may not be liable for any additional sentence since he had completed the full one year sentence given him. As the Arkansas Supreme Court noted in Hoffman v. State, 289 Ark. 184, 711 S.W.2d 151 (1986), Arkansas does not have a plain error rule, and therefore, we cannot consider a sentencing error, unobjected to at trial, on direct appeal. However, as the Court noted, the imposition of an improper sentence is a proper subject for a petition under Rule 37. However, in the case at bar, I am compelled to note my disagreement with the majority’s conclusion that the sentence imposed was authorized under our statutes. I have no real quarrel with the majority’s quotation of the applicable statutes; they are accurately reproduced; my problem is that the Arkansas Supreme Court has clearly said that the trial judge is without authority to modify a sentence in a criminal case once it is put into execution, Hunter v. State, 278 Ark. 428, 645 S.W.2d 954 (1983), and further, that multiple sentences in criminal cases are not allowed. Easley v. State, 274 Ark. 215, 623 S.W.2d 189 (1981). As the Supreme Court pointed out in Deaton v. State, 283 Ark. 79, 81, 671 S.W.2d 175, 177 (1984), “ ‘A person need run the gauntlet only once.’ ” (quoting North Carolina v. Pearce, 396 U.S. 711 (1985)). In the case at bar, it seems obvious to me that the appellant has been required to “run the gauntlet” twice.